Case 19-51156-grs       Doc 58     Filed 10/24/19 Entered 10/24/19 14:31:05            Desc Main
                                   Document      Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

IN RE:
KELLY ANN WACHTER
DEBTOR                                                                      CASE NO. 19-51156

                                  AMENDED
                             TRUSTEE’S REPORT AND
                       RECOMMENDATION AS TO CONFIRMATION

Confirmation: NOT RECOMMENDED amended plan filed October 2, 2019, Doc. 55

       1.      The plan is not feasible. Secured claims plus administrative expenses will not be

paid in full within 60 months. The Debtor must amend the plan as necessary, such as by

increasing plan payments, re-amortizing secured claims, or taking other appropriate action.

       2.      The Trustee estimates a pool amount of approximately $27,190.00 may be

required to present a confirmable plan. The plan

       3.      The Debtor may receive bonus income during the plan and included a

nonstandard provision in the plan. The provision lacks a few required details. Amend the

provision to state the month(s) in which bonus income is historically paid and state specifically

that the amount paid toward the plan is calculated from the gross bonus income.


                                             Beverly M. Burden, Chapter 13 Trustee

                                             By:     /s/ Cheryl E. James
                                                     Cheryl E. James,
                                                     Attorney for Trustee
                                                     Ky. Bar ID: 88883
                                                     P.O. Box 2204
                                                     Lexington, KY 40588-2204
                                                     (859) 233-1527
                                                     notices@ch13edky.com
Case 19-51156-grs    Doc 58    Filed 10/24/19 Entered 10/24/19 14:31:05          Desc Main
                               Document      Page 2 of 2


                              CERTIFICATE OF SERVICE

      The foregoing was served via ECF on Brian T. Canupp, Esq. on October 24, 2019.

                                         Beverly M. Burden, Chapter 13 Trustee

                                         By:    /s/ Cheryl E. James
                                                Cheryl E. James,
                                                Attorney for Trustee




                                            2
